283 S.W.3d 316 (2009)
STATE of Missouri, Respondent,
v.
Larry FLENOID, Appellant.
No. ED 91153.
Missouri Court of Appeals, Eastern District, Division One.
May 26, 2009.
Kent Denzel, Office of the Missouri Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Mary H. Moore, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Larry Flenoid (Defendant) appeals from his conviction, following a jury trial, of first-degree burglary, in violation of Section *317 569.160, RSMo 2000,[1] first-degree murder, in violation of Section 565.020, two counts of armed criminal action, in violation of Section 571.015, unlawful use of a weapon, in violation of Section 571.030.1(4), kidnapping, in violation of Section 565.110, and assault in the first degree, in violation of Section 565.050. The trial court sentenced Defendant as a prior offender according to Section 558.016 and a persistent offender pursuant to Section 588.016, to a life sentence without probation or parole on the murder charge, two life sentences for the armed criminal action charges, thirty years for burglary, thirty years for kidnapping, thirty years for assault, and seven years for the unlawful use of a weapon charge, each to be served consecutively, along with his prior federal sentence.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All subsequent statutory citations are to RSMo 2000, unless otherwise indicated.